Wright, J.,
concurring. Although I concur in the syllabus and much of the reasoning contained in the majority opinion, I write separately to emphasize that R.C. 5321.16(C) specifically provides that an award of attorney fees must be “reasonable.” In my view the term “reasonable” not only encompasses a determination by the trial court regarding the complexity of the case, the number of hours necessary to prepare the action and whether the fee is commensurate with other legal fees charged in the community but, in addition, the trial court should consider the amount wrongfully withheld by the landlord and the relation it bears to the total deposit supplied by the tenant.
For instance, an award of attorney fees of one thousand dollars for having recovered ten dollars which is wrongfully withheld from a four hundred dollar deposit would constitute an absurd result in contravention of well-established rules of statutory construction. State, ex rel. Haines, v. Rhodes (1958), 168 Ohio St. 165, 5 O.O. 2d 467, 151 N.E. 2d 716, paragraph two of the syllabus.
This precise point was articulated by the Supreme Court of Minnesota in Asp v. O’Brien (1979), 277 N.W. 2d 382, 385, wherein it was noted that even though neither the number of hours nor the amount billed per hour was excessive, “* * * we are not inclined to allow the award of the full amount [of fees], particularly where the amount * * * recovered is small in comparison to the attorney’s fees assessed.”
The operative word governing attorney fees under R.C. 5321.16(C) is that the award be “reasonable” and, as such, trial courts should consider the amount wrongfully withheld by the landlord and the relation such amount bears to the deposit supplied by the tenant as but one factor when making such awards.